Exhibit 10.1

Execution Version

 

 

 

FORESIGHT ENERGY LP

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

 

 



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of June 10,
2014 (this “Agreement”), is entered into by and among Foresight Energy LP, a
Delaware limited partnership (the “Partnership”); Foresight Energy GP LLC, a
Delaware limited liability company (“GP”); Foresight Energy LLC, a Delaware
limited liability company (“Operating Company”); Foresight Reserves, LP, a
Nevada limited partnership (“Reserves”); and Michael J. Beyer (“Beyer”). The
above-named entities and individuals are sometimes referred to individually as a
“Party” and collectively as the “Parties.” Capitalized terms used herein without
definition shall have the meanings assigned to such terms in Article I hereof.

RECITALS

WHEREAS, Reserves and GP have formed the Partnership pursuant to the Delaware
Revised Uniform Limited Partnership Act for the purposes set forth in the
Agreement of Limited Partnership of the Partnership dated January 26, 2012 (the
“Original LPA”).

WHEREAS, each of the following actions has been taken prior to the date hereof:

1. Reserves has formed GP under the terms of the Delaware Uniform Limited
Liability Company Act (the “Delaware LLC Act”) to which it committed to
contribute $1,000 in the aggregate in exchange for all of the limited liability
company interests in GP.

2. Reserves and GP have formed the Partnership to which Reserves committed to
contribute $1,000. The Partnership issued a 100% limited partner interest (the
“Initial LP Interest”) to Reserves and a non-economic general partner interest
to GP.

WHEREAS, pursuant hereto, each of the following actions will occur at the times
specified hereinafter:

1. Reserves and Beyer will convey their limited liability company interests in
the Operating Company to the Partnership in exchange a 99.333% and 0.667%
limited partner interest in the Partnership, respectively.

2. The Initial LP Interest held by Reserves will be redeemed and the initial
capital contributions of Reserves shall thereupon be refunded, as the case may
be.

3. GP will issue Beyer a 0.667% membership interest.

4. Concurrently with the Effective Time, Reserves’ 99.333% limited partner
interest in the Partnership and Beyer’s 0.667% limited partner interest in the
Partnership will be recharacterized as, and exchanged for (a) the Sponsor
Subordinated Units, (b) the Sponsor Common Units, (c) the right to receive the
Deferred Issuance and Distribution, (d) the issuance of the incentive
distribution rights to GP for the benefit of Reserves and Beyer, (e) the right
to receive a distribution of a portion of the net proceeds of the initial public
offering of the Partnership’s common units (the “Offering”) as a reimbursement
of certain pre-formation capital expenditures attributable to the assets of the
Operating



--------------------------------------------------------------------------------

Company and (f) a continuation of the right of Reserves and Beyer to receive
reimbursement (pursuant to Section 5.6(c) of the LP Agreement and Section 2.02
of the Registration Rights Agreement) for certain capital expenditures
attributable to the assets of the Operating Company incurred within the two-year
period prior to the date of formation of the Operating Company as a partnership
(for tax purposes) (the “Reimbursement Right”).

5. In connection with the Offering, the public, through the Underwriters, will
contribute cash to the Partnership pursuant to the Underwriting Agreement, net
of the Underwriters’ Discount, in exchange for Common Units.

6. The Partnership will (a) pay expenses incurred in connection with the
Offering, estimated at approximately $4.0 million (excluding the Underwriters’
Discount, (b) contribute approximately $210.0 million to the Operating Company
to repay outstanding indebtedness of the Operating Company and (c) make a cash
distribution to Reserves and Beyer.

WHEREAS, each of the Parties and the stockholders, members or partners of the
Parties, as the case may be, have taken all corporate, partnership, limited
liability company or other action, as the case may be, required to be taken to
approve the transactions contemplated by this Agreement; and

WHEREAS, the Partnership may adjust upward or downward the number of Firm Units
to be offered to the public through the Underwriters.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

The following defined terms will have the meaning given below:

“Agreement” has the meaning assigned to such term in the preamble.

“Beyer” has the meaning assigned to such term in the preamble.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the LP Agreement.

“Deferred Issuance and Distribution” has the meaning set forth in the LP
Agreement.

“Delaware LLC Act” has the meaning assigned to such term in the Recitals of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Effective Time” means the date and time with respect to the delivery of the
Firm Units and payment therefor as set forth in the Underwriting Agreement.

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, but does not include any Option Units.

“GP” has the meaning assigned to such term in the preamble.

“GP Contribution” has the meaning assigned to such term in Section 2.2 of this
Agreement.

“Initial LP Interest” has the meaning assigned to such term in the Recitals of
this Agreement.

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership, substantially in the form attached as Appendix A
to the prospectus constituting part of the Registration Statement.

“Offering” has the meaning assigned to such term in the Recitals of this
Agreement.

“Operating Company” has the meaning assigned to such term in the preamble.

“Option Units” means the Common Units that the Partnership will agree to issue
upon exercise of the Over-Allotment Option.

“Original LPA” has the meaning assigned to such term in the Recitals of this
Agreement.

“Over-Allotment Option” means a number of Common Units equal to 15% of the Firm
Units, which the Partnership will agree to sell to the Underwriters, at their
option, to cover over-allotments in connection with the Offering.

“Partnership” has the meaning assigned to such term in the preamble.

“Registration Statement” means the Registration Statement on Form S-1 initially
filed on February 2, 2012 with the Securities and Exchange Commission
(Registration No. 333-179304), as amended.

“Registration Rights Agreement” has the meaning assigned to such term in
Section 3.4 of this Agreement.

“Reimbursement Right” has the meaning assigned to such term in the Recitals of
this Agreement.

“Reserves” has the meaning assigned to such term in the preamble.

“Reserves and Beyer Contribution” has the meaning assigned to such term in
Section 2.1 of this Agreement.

 

3



--------------------------------------------------------------------------------

“Sponsor Common Units” means 47,238,895 Common Units, provided that if the
Partnership increases the number of Firm Units, the Sponsor Common Units will be
decreased by a number of Common Units equal to 115% (to accommodate the
corresponding increase in the number of Option Units and Deferred Issuance and
Distribution) of such increase and if the Partnership decreases the number of
Common Units offered to the public through the Underwriters, the Sponsor Common
Units will be increased by a number of Common Units equal to 115% of such
decrease.

“Sponsor Subordinated Units” means 64,738,895 Subordinated Units.

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the LP Agreement.

“Transferee Entity” has the meaning assigned to such term in Section 5.1 of this
Agreement.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriters’ Discount” means the Underwriters’ discount as set forth in the
Underwriting Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into among the Partnership, the GP, the Operating Company and the
Underwriters named in the Registration Statement, in substantially the form
attached as Exhibit 1.1 to the Registration Statement.

ARTICLE II

CONTRIBUTIONS

Section 2.1 Contributions to the Partnership; Redemption of Initial LP Interest.

(a) Reserves and Beyer hereby grant, contribute, bargain, convey, assign,
transfer, set over and deliver all of their respective limited liability company
interests in the Operating Company (the “Reserves and Beyer Contribution”) to
the Partnership, its successors and assigns, for its and their own use forever,
and the Partnership hereby accepts the Reserves and Beyer Contribution in
exchange a 99.333% limited partner interest in the Partnership issued to
Reserves and a 0.667% limited partner interest in the Partnership issued to
Beyer.

(b) The Initial LP Interest held by Reserves is hereby redeemed and the initial
capital contribution of Reserves shall be refunded.

Section 2.2 Issuance of GP Membership Interest. The GP hereby grants, bargains,
conveys, issues and delivers, effective as of June 11, 2014, a 0.667% membership
interest in the GP (the “GP Contribution”) to Beyer, his successors and assigns,
for his and their own use forever, and Beyer hereby accepts the GP Contribution.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL TRANSACTIONS

Concurrently with the Effective Time, the following additional transactions
shall be completed in the order set forth below.

Section 3.1 Execution of LP Agreement; Recharacterization and Exchange of
Limited Partner Interests.

(a) Reserves and GP shall amend and restate the Original LPA by executing the LP
Agreement, with such changes as are necessary to reflect any adjustment to the
number of Firm Units and Option Units as the Partnership may agree with the
Underwriters and such other changes as GP and Reserves may agree.

(b) The 99.333% limited partner interest in the Partnership held by Reserves and
the 0.667% limited partner interest in the Partnership held by Beyer will be
recharacterized as, and exchanged for (a) the Sponsor Common Units, (b) the
Sponsor Subordinated Units, (c) the right to receive the Deferred Issuance and
Distribution, (d) the issuance of the Incentive Distribution Rights (as defined
in the LP Agreement) to GP for the benefit of Reserves and Beyers, (e) the right
to receive a distribution of the net proceeds of the Offering (after reservation
by the Partnership of approximately $4.0 million to cover offering expenses and
approximately $210.0 million to be contributed to the Operating Company to repay
outstanding indebtedness of the Operating Company) as a reimbursement of certain
preformation capital expenditures attributable to the assets of the Operating
Company and (f) a continuation of the Reimbursement Right. Each of the items
specified in clauses (a) through (e) above shall be issued 99.333% to Reserves
and 0.667% to Beyer.

Section 3.2 Waiver of Limited Preemptive Right. GP hereby waives the limited
preemptive right granted to it under Section 5.8 of the LP Agreement in
connection with the Offering.

Section 3.3 Execution of Registration Rights Agreement. Reserves, Beyer and the
Partnership shall execute the registration rights agreement, in substantially
the form attached as Exhibit 4.1 to the Registration Statement (the
“Registration Rights Agreement”), pursuant to which the Partnership shall agree
to register with the Securities and Exchange Commission certain limited partner
interests in the Partnership, or sell limited partner interests and use the
proceeds to redeem certain limited partner interests, in accordance with the
terms provided therein.

Section 3.4 Underwriter Cash Contribution. The Parties acknowledge that the
Partnership is undertaking the Offering, and the Underwriters will, pursuant to
the Underwriting Agreement, agree to make a capital contribution to the
Partnership of an amount determined pursuant to the terms of the Underwriting
Agreement in exchange for the issuance by the Partnership to the Underwriters of
the Firm Units.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRED ISSUANCE AND DISTRIBUTION

Upon the earlier to occur of the expiration of the Over-Allotment Option period
or the exercise in full of the Over-Allotment Option, the Partnership shall
issue to Reserves and Beyer, on a pro rata basis, a number of additional Common
Units that is equal to the excess, if any, of (a) the total number of Option
Units over (b) the aggregate number of Common Units, if any, actually purchased
by and issued to the Underwriters pursuant to the exercise(s) of the
Over-Allotment Option. Upon each exercise of the Over-Allotment Option, if any,
the Partnership shall distribute to Reserves and Beyer, on a pro rata basis, an
amount of cash equal to the proceeds therefrom net of the Underwriters’ Discount
of each such exercise.

ARTICLE V

TRANSFER OF UNITS

Section 5.1 Limitation on Transfer. Except as otherwise provided in this
Agreement, Beyer (and any Transferee Entity) agrees he will not transfer his
Sponsor Common Units or Sponsor Subordinated Units without the express written
consent of Reserves, which consent may be withheld in Reserve’s sole and
absolute discretion. Notwithstanding the foregoing, (i) Beyer may transfer his
Sponsor Common Units and Sponsor Subordinated Units to an entity (the
“Transferee Entity”) so long as Beyer is the 100% owner of such Transferee
Entity and such Transferee Entity agrees to be bound by the terms of this
Article V by executing an accession in form acceptable to Reserves, provided,
that such transfer shall not relieve Beyer of any obligations hereunder and
shall not give the Transferee Entity any right to further transfer the Sponsor
Common Units and Sponsor Subordinated Units other than as may be permitted by
this Article V except that (ii) Beyer’s ownership interests in the Transferee
Entity may be transferred by operation of law upon his death. Any purported
transfer of a Sponsor Common Unit or Sponsor Subordinated Unit not in conformity
with this Section 5.1 shall be null and void ab initio.

Section 5.2 Tag. If Reserves receives at any time an offer, whether or not
solicited, for the purchase or exchange of any of its Sponsor Common Units or
Sponsor Subordinated Units which it proposes to accept, then Reserves shall have
the right to require Beyer (and any Transferee Entity) to participate in the
transaction on the same terms and conditions as Reserves proposes to accept, and
sell an identical pro rata percentage of the Sponsor Common Units and Sponsor
Subordinated Units held by Beyer (or such Transferee Entity, as the case may be)
as Reserves proposes to transfer.

Section 5.3 Drag. If Reserves receives at any time an offer, whether or not
solicited, for the purchase or exchange of any of its Sponsor Common or Sponsor
Subordinated Units which it proposes to accept, then Beyer or the Transferee
Entity (as the case may be) shall have the right to participate in the
transaction on the same terms and conditions as Reserves proposes to accept and
sell an identical pro rata percentage of his/its Sponsor Common and Sponsor
Subordinated Units as Reserves proposes to transfer.

 

6



--------------------------------------------------------------------------------

Section 5.4 Permitted Transfers. Beyer or the Transferee Entity (as the case may
be) shall be entitled to sell, transfer or otherwise dispose of in public
markets up to twenty five percent of his/its Sponsor Common and Sponsor
Subordinated Units on or after December 31, 2015, and Beyer or the Transferee
Entity (as the case may be) shall be entitled to sell, transfer or otherwise
dispose of in public markets up to one hundred percent (100%) of his/its Sponsor
Common and Sponsor Subordinated Units on or after December 31, 2019.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Effective Time. Notwithstanding anything contained in this Agreement
to the contrary, the provisions of Articles III and IV shall not be binding or
have any effect until the Partnership executes the Underwriting Agreement, at
which time all such provisions shall be effective and operative without further
action by any Party.

Section 6.2 Further Assurances. From time to time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively carry out the purposes and intent of this Agreement.

Section 6.3 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.6 Entire Agreement. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to the subject matter of this Agreement
and such instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter

 

7



--------------------------------------------------------------------------------

hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement unless it is contained in a written amendment hereto executed
by the Parties after the date of this Agreement.

Section 6.7 Amendment or Modification. This Agreement may be amended or modified
at any time or from time to time only by a written instrument, specifically
stating that such written instrument is intended to amend or modify this
Agreement, signed by each of the Parties.

Section 6.8 Survival. The provisions of this Agreement (including Article V)
shall survive the Reserves and Beyer Contribution and the GP Contribution
indefinitely.

Section 6.9 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(b) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
the Court of Chancery of the State of Delaware;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 6.10 Headings. All Article and Section headings in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any of the provisions hereof. All references herein to Articles
and Sections shall, unless the context

 

8



--------------------------------------------------------------------------------

requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement. The words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole, and not to any particular provision of this Agreement. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.

Section 6.11 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument. The delivery of an executed counterpart copy of this
Agreement by facsimile or electronic transmission in PDF format shall be deemed
to be the equivalent of delivery of the originally executed copy thereof.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

FORESIGHT ENERGY LP By:   Foresight Energy GP LLC, its general partner By:  

/s/ Michael J. Beyer

Name:   Michael J. Beyer Title:   President and Chief Executive Officer
FORESIGHT ENERGY GP LLC By:  

/s/ Michael J. Beyer

Name:   Michael J. Beyer Title:   President and Chief Executive Officer
FORESIGHT ENERGY LLC By:  

/s/ Michael J. Beyer

Name:   Michael J. Beyer Title:   President and Chief Executive Officer
FORESIGHT RESERVES LP By:   Insight Resources LLC, its general partner By:  

/s/ John Dickinson

Name:   John Dickinson Title:   Authorized Person MICHAEL J. BEYER

/s/ Michael J. Beyer

SIGNATURE PAGE

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT